Citation Nr: 1725939	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  11-09 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1983 to February 1984 and on active duty from May 1986 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2014, the Board remanded this claim.  In January 2016, the Board denied this claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In an October 2016 Order, the Court remanded the case to the Board for action consistent with a Joint Motion for Remand (JMR).

Subsequent to the vacated January 2016 Board decision (and the most recent Supplemental Statement of the Case issued in October 2014), additional documents were associated with the Veteran's claims file without a waiver of initial review by the Agency of Original Jurisdiction (AOJ) (with the exception of a May 2017 private opinion that was submitted with a waiver).  As the Veteran's claim is being granted, there is no prejudice to the Veteran in the Board considering such documents in the first instance.


FINDING OF FACT

A low back disorder is related to the Veteran's active service.


CONCLUSION OF LAW

A low back disorder was incurred in active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist do not need to be addressed.

Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1131 (West 2014); see also 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

Generally, in order to establish direct service connection three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" element.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Evidence and Analysis

As noted, direct service connection requires three elements.  The evidence of record indicated the existence of a present low back disorder.  See, e.g., June 2014 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ) from Dr. E.P.R. (noting a diagnosis of degenerative disc disease); June 2014 VA Examination Report, Back DBQ (noting diagnoses of lumbosacral strain, degenerative arthritis of the spine and chronic lumbar spine radiculopathy, bilateral); May 2017 Private Medical Opinion (stating that "[i]t is my medical opinion that it is at least as likely as not that the clinical diagnostic category that [the Veteran's] orthopaedic problem falls under is known as a "Chronic Mechanical Low Back Syndrome").

As to an in-service event, the Veteran reported that he injured his low back during active service in a lifting incident.  In his March 2009 claim, the Veteran stated that "[i]n 1987 while...working in supply, I suffered a hernia which resulted in chronic low back pain from lifting heavy supplies to a vehicle."  The June 2014 VA examination report noted that the Veteran reported that "he had low back pain with lifting furniture while in supplies in the Army, which he states was diagnosed as groin strain, in 1986-1987."  The May 2017 private medical opinion, in a section documenting a telephone interview with the Veteran, stated that "[i]n November 1986, the [V]eteran stated he sustained an isolated injury to his lumbar region.  He worked in supplies, and at the time of his injury he was picking up and moving a piece of furniture," that "[h]e was attempting to lift a piece of furniture onto a 1.5 deuce truck when he experienced pain in his low back as well as both groin regions" and that "[h]e was evaluated for his lumbar spine as well as his groin regions.  He was told that there was no evidence of an inguinal hernia on either side.  His diagnosis was a muscle strain."  It was further noted that "[t]he [V]eteran was subsequently evaluated for an inguinal hernia, and this exam was negative, leaving a diagnosis of muscle strain with radiating pain to both groin regions."    

The Veteran's service treatment records (STRs) included a November 18, 1986 Screening Note of Acute Medical Care.  A chief complaint was noted of testicular pain.  It was noted that the Veteran "[complained of] above since yesterday [after] lifting heavy equipment.  Constant dull ache."  An assessment was noted of "strain."  A November 18, 1986 Chronological Record of Medical Care STR noted that the Veteran "came in with pain both inguinal region since yesterday after heavy lifting from work at the supply room."  A clinician noted "tender along the inguinal region and sacral area." An assessment was noted of "muscle strain" and inguinal hernia.  A November 25, 1986 Screening Note of Acute Medical Care noted a chief complaint of follow up testicular pain.  It was noted that the Veteran "states he's due to get out of [service] shortly and wants to make sure he doesn't have a hernia."  It was noted that there was "no hernia palpitated" and an assessment was noted of mild epididorchitis (an apparent reference to epididymo-orchitis).   

Upon review of the November 18, 1986 STRs, such did not explicitly reference the low back except for sacral area tenderness.  As noted, the Veteran has reported that he experienced low back pain as a result of the November 1986 lifting incident.  Crucially, the STRs included assessments of "strain" and "muscle strain" and as stated in the October 2016 JMR, "[t]he examiner did not specify a particular muscle thought to be strained."  38 U.S.C.A. § 5107 (West 2014) provides that "[w]hen there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, [VA] shall give the benefit of the doubt to the claimant" and 38 C.F.R. § 3.102 (2016) provides that "[w]hen after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin...such doubt will be resolved in favor of the claimant."  In this case, the Board finds that there is a reasonable doubt as to whether the Veteran injured his low back during active service in relation to a November 1986 lifting incident.  Resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran experienced an in-service event related to his low back.
  
As outlined, the evidence indicated the existence of a present low back disorder and the Board has found that the Veteran experienced an in-service event related to his low back.  The remaining issue is whether there exists a nexus between the Veteran's current disability and the in-service event.  The Veteran was previously afforded a VA examination in June 2014 and a negative opinion was provided as to the issue of direct service connection.  The October 2016 JMR, however, found that the June 2014 VA examination was inadequate.  As such, it is afforded no probative value as to the issue of nexus.

Following the October 2016 JMR, the Veteran's representative submitted a private medical opinion in May 2017.  This opinion was provided by Dr. D.M., who was noted to be a Board Certified Orthopaedic Surgeon who worked for over twenty years in private medical practice.  Dr. D.M. noted that he reviewed the Veteran's claims file and he also conducted a telephone interview with the Veteran (which was referenced above).  Dr. D.M.'s opinion was extremely detailed and outlined and cited to various evidence.  He also cited to and included copies of medical treatise evidence.  The opinion, as well as other evidence of record, variously referenced multiple post-service incidents that impacted the Veteran's low back.  Dr. D.M. stated that:
It is my medical opinion that it is at least as likely as not that the [V]eteran on November 18, 1986, sustained an injury to the L5/S1 disc level.  At this point in time his L5/S1 disc was obviously not normal.  Thereafter, every time he injured himself post military, his symptoms precisely reproduced his November 18, 1986 symptomatology. 

Unfortunately, the first MRI that is accessible to his healthcare givers noted in the [V]eteran's C-file did not take place until the year 2000.  By then there was a significant high intensity image in the posterior aspect of the L5/S1 disc that is the pathognomonic for an annular tear...Prior to 2000, it is unknown what the status of the posterior annulus of the L5/S1 disc was.  In other words, he could have sustained an injury with any of his injuries starting with the injury that occurred in November 1986.

It is important clinically that post military whenever the [V]eteran had a significant injury it was the replica of symptoms associated with the November 1986 initial injury.  In other words, the [V]eteran continued to injure the same area over and over again.

It is my medical opinion that it is at least as likely as not that the [V]eteran's November 18, 1986 lifting/twisting incident resulted in the L5/S1 disc injury that subsequently continued to be reinjured.  

It is obvious that the November 1986 accident initiated the subsequent repetitive injuries.

 [...]

Based on my training, experience, my interview of the [V]eteran, and a thorough review of the relevant records, it is my medical opinion that it is at least as likely as not that the [V]eteran's present thoracolumbar condition is the direct result of his initial in-service injury on November 18, 1986.

[...]
All of the opinions I have provided in this report meet the stand of at least as likely as not.  In fact, my opinions in this matter are actually much high than that standard as my opinions are with a high degree of medical certainty.

In review, the Board finds the May 2017 opinion from Dr. D.M. to be highly probative as to the issue of nexus.  It was based on a review of the claims file and an interview with the Veteran and it was extremely thorough and detailed.  Dr. D.M. provided a positive opinion as to direct service connection that was accompanied by an adequate rationale, as outlined in detail above.  The Board notes that there is no adequate medical opinion that is contrary to the conclusion provided by Dr. D.M.  Accordingly, the Board finds that the evidence of record, specifically Dr. D.M.'s May 2017 private opinion, indicated a nexus between the Veteran's current low back disorder and his active service.

In sum, the Board finds that a low back disorder is related to the Veteran's active service.  As such, the Board concludes that a low back disorder was incurred in active service and therefore entitlement to service connection is warranted and the Veteran's claim is granted.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


ORDER

Entitlement to service connection for a low back disorder is granted.  



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


